Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/491417 filed 12/19/2019.     
Claims 1-3, 8, 10, 15-16, 19, 21, 32, 37-39, 41, 71, & 73 have been examined and fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 , 15, & 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 10 & 15, “significantly,” and “effectiveness” are a relative terms and not defined by the claim, so it could mean different things to different people and is therefore unclear.
With respect to Claim 21, it is unclear as it is worded as though DESI is definitely used, without directly stating that, and meanwhile DESI is only optional in the claim it depends from.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



1. Claims 1-3, 8, 10, 15-16, 19, 21, 32, are rejected under 35 U.S.C. 103(a) as being obvious over KIM in US 20120231965 in view of FELSHER in US 20100261224.

With respect to Claims 1,10, 16, 19, 21,  KIM teaches a method of determining if a tumor of a patient is driven by a KRAS mutation (KRAS) (In certain embodiments, the present invention comprises signal transduction pathway profiling in combination with detecting (e.g., genotyping for) the presence (or absence) of one or more somatic mutations (e.g., detecting the presence or absence of one, two, three, four, or more mutations resident within the KRAS, BRAF, and/or PIK3CA oncogenes) in tumor tissues or other samples obtained from colorectal cancer patients (paragraph 0010); Information on the expression and/or activation states of components of signal transduction pathways (e.g., HER1, HER2, HER3, cMET, cKIT, IGF-1R, PI3K, AKT, ERK, SHC, and other pathway proteins) derived from practice of the present invention 

patient (In certain instances, the methods of the present invention may further comprise a step of providing the result of the comparison obtained in step (d) to a user (e.g., a clinician such as an oncologist or a general practitioner) in a readable format. In some instances, the method may further comprise sending or reporting the result of the comparison obtained in step (d) to a clinician, e.g., an oncologist or a general practitioner, Para. (0102); Information on the expression and/or activation states of components of signal transduction pathways (e.g., HER1, HER2, HER3, cMET, cKIT, IGF-1R, PI3K, AKT, ERK, SHC, and other pathway proteins) derived from practice of the present invention can be used for colorectal cancer diagnosis, prognosis, and in the design of cancer treatments for colorectal cancer, (paragraph 0009).
	KIM does not explicitly disclose determining ERK phosphoisoform levels comprises performing one or both of a nanofluidic proteomic immunoassay (NIA) for ERK phosphoisoforms; and desorption electrospray ionization mass spectrometry imaging (DESI-MSI) for lipid species in the region of from about m/z region 700-1000 and/or about m/z 200-400; determining whether the sample displays altered ERK isoforms and/or altered lipid species relative to a KRAS- tumor or normal tissue.
	FELSHER et al. however is used to remedy this. FELSHER et al. more specifically teaches measuring levels of phosphoisoforms of ERK using NIA (In some 
pERK1, ppERK1, (paragraph 0011). FELSHER et al. further teach of measuring abundance levels(paragraph 0018 & 0089), It would have been obvious to one of ordinary skill in the art at the time of the invention to modify KIM with the teaching of FELSHER for the purpose of measuring the levels of ERK phosphoisoforms for determining if a cancer is a Kras-mutated cancer using a highly sensitive and reproducible approach such as NIA due to the need in the art for better methods of screening for cancers(FELSHER, paragraph 0003).

With respect to Claim 2, KIM teaches further of comprising treating the patient in
accordance with the determination (In certain embodiments, the present invention comprises signal transduction pathway profiling in combination with detecting (e.g., genotyping for) the presence (or absence) of one or more somatic mutations (e.g., detecting the presence or absence of one, two, three, four, or more mutations resident within the KRAS, BRAF, and/or PIK3CA oncogenes) in tumor tissues or other samples obtained from colorectal cancer patients. Thus, the present invention can advantageously be used to facilitate the design of personalized therapies for patients 

Regarding Claim 3, 32, KIM teaches of wherein the tumor is a lung adenocarcinoma
(Examples of different types of cancer include, but are not limited to,... lung cancer (e.g., non-small cell lung cancer (NSCLC)), (paragraph 0019). (FELSHER, paragraph 0113).

With respect to Claim 8, FELSHER et al. teach of taking multiple timepoints of the same cancer tumor(paragraph 0009, 0031).

With respect to Claim 15, KIM et al. teaches of further comprising determining whether a sample from the patient displays altered ERK isoforms and/or altered lipid species relative to a KRAS+ tumor or normal tissue at two or more time points over the course of treatment to determine the effectiveness of therapy with respect to markers indicative of KRAS-driven tumorigenesis (A subject can also be monitored at periodic time intervals to assess the efficacy of a certain therapeutic regimen. For example, the activation states of certain signal transduction molecules may change based on the therapeutic effect of treatment with one or more of the anticancer drugs described herein. The subject can be monitored to assess response and understand the effects of certain drugs or treatments in an individualized approach (paragraph 0293). FELSHER et al. teach of taking multiple timepoints of the same cancer tumor to determine tumoroigenesis(paragraph 0009, 0031, paragraph 0077).

2. Claims 37-39, 41, & 71, 73 are rejected under 35 U.S.C. 103(a) as being obvious over KIM in US 20120231965 in view of FELSHER in US 20100261224 and further in view of DePHINO in US 20150126580.

With respect to Claim 37, 41, KIM and FELSHER teach of the claimed invention as shown in the above 103 rejection. If it is unclear that KIM and FELSHER teach of measurement after treatment, DePHINO et al. is used to remedy this. DePHINO teach of a method of treating or reducing a KRAS+ cancer in a subject in need thereof (As follows from the Background section above, there remains a need in the art for methods for diagnosing and treating oncogenic Kras-associated cancers (paragraph 0008), the method comprising: measuring ERK1 phosphoisoforms and/or lipid species in the clinical sample at a first time point (Thus, in one embodiment, the present invention provides a method for diagnosing a cancer associated with an oncogenic Kras mutation in a subject, the method comprising assaying a sample obtained from a subject suspected of having or being at risk of developing said cancer for: (1) an elevated level of expression or activity of one or more polypeptides mediating a function linked to a metabolic pathway that uses glucose or a glucose derivative as a substrate compared to a control sample, wherein an elevated level of expression or activity of said one or more polypeptides indicates that the subject has or is at risk of developing said cancer, and said elevated level of expression or activity is regulated by oncogenic Kras,(paragraph 0072); In a preferred embodiment, a cancer therapy is targeted to one or more Kras cellular signaling transduction pathways. For example, the cancer therapy may comprise administering to a subject one or more inhibitors of a polypeptide selected from the group consisting of... extracellular signal-regulated kinases (e.g., 

With respect to Claim 38, modified DePHINO teach wherein the anti-cancer agent is a fatty acid synthase inhibitor (in a particularly preferred embodiment, an inhibitor targets the expression or activity of an enzyme selected from the group consisting of... FASN, (paragraph 0130); In still another aspect, said enzyme mediates a function in the 

With respect to Claim 39, 73, DePHINO teach wherein the anti-cancer agent is lipogenesis enzyme inhibitor (In a particularly preferred embodiment, an inhibitor targets the
expression or activity of an enzyme selected from the group consisting of... FASN, (paragraph 0130).
With respect to Claim 71, KIM teaches of wherein the tumor is a lung adenocarcinoma
(Examples of different types of cancer include, but are not limited to,... lung cancer (e.g., non-small cell lung cancer (NSCLC)), (paragraph 0019). (FELSHER, paragraph 0113).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797